DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021, 01/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and subsequent dependent claims recites the limitation “the input source wiring” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 and subsequent dependent claims recites the limitation "the bath installation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0168902 (Laflamme) in view of US 2011/0004994 (Le). 

Regarding claim 1, Laflamme teaches a control system for a whirlpool bath installation (Fig. 1-5 controller 30 for a bathing unit system 10) [0022], the control system comprising:
 a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating (Fig. 1-2 shows power source 29 which supply AC power to the bath system 10 having a predetermined nominal maximum current rating) [0031-0032]; 
a plurality of high voltage loads electrically connected to the input source wiring through a corresponding plurality of switches, whose cumulative nominal current draw ratings exceed said current rating of the input source (Fig. 2 shows bathing unit components 47 which are water pump 11 or 12, heating module 60, filter 26, air blower 26, ozonator which is not shown ie. plurality of high voltage load devices connected to the power source 29 ie. input source wiring through a plurality of switches 52 wherein the plurality of high voltage loads do not exceed the current rating of the power source 29 ie input source) [0031-0032, 0035-0036, 0044]; 
the high voltage load devices including a respective power cord and a power connector adapted to connect to the control system (Fig. 2 shows the high voltage load devices ie. BU component 
an electronic controller (Fig. 1-2 shows controller 30) configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing an algorithm or a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current rating to an extent to cause a circuit breaker or fuse protecting the input source from tripping (controller 30 controls the states of the switches 52 in response to the user input commands in the control panel 32 received through command signals, implementing a set of rules preventing a system utilization of the high voltage loads such as air blower, water pump, drain pump from exceeding a total current draw exceeding said nominal maximum current rating of the power source 29 with the help  of GFCI 86 which is a ground fault circuit interrupter in order to protect the power source 29 from tripping) [0029-0032, 0044-0045, 0053, 0075-0076].
	However, Laflamme does not explicitly teach a plurality of high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices.
	However, Le teaches a plurality of high voltage output connector sockets (Fig. 6-8 plurality of high voltage output connectors 235, 236, 237) configured for power connections to a respective plurality of high voltage load devices (Fig. 6 shows AC power outlets 235, 236, 237 to be connected to jet pump and discharge ie. plurality of high voltage load devices) [0037-0038].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of high voltage loads to be connected to the control system as described by Laflamme through the plurality of high voltage output connector sockets as taught by Le to ensure that the high voltage loads can be plugged off and other high 


Regarding claim 2, Laflamme teaches wherein the bath installation includes a tub, and the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, a blower for blowing air through the bath jets or another jet or jets or an air channel, and a drain pump for draining water from the tub (Fig. 1-2 shows bathing unit components 47 which are water pump 11 or 12, heating module 60, filter 26, air blower 26, ozonator which is not shown, a plurality of drains 22, jets 20 ie. plurality of high voltage load devices) [0024-0025, 0035-0036].


Regarding claim 4, Laflamme teaches wherein the system input system comprises an electronic control panel comprising a set of switches responsive to the user's tactile manipulation (user operated buttons on the control panel 32 for enabling the user to enter input commands and for controlling various setting in the bathing unit system 10) [0029].


Regarding claim 5, Laflamme teaches wherein the system input system comprises a set of air switches connected to air buttons (control panel 32 comprises set of switching that can be buttons or levels which are air buttons to input the user’s commands) [0029].


Regarding claim 8, Laflamme teaches wherein the control system is free of over-limit power protections for loads powered by the system (control system 30 does not have any fuses or circuit breaker on the line voltage 31 from the power source 29 thereby ensuring that the control system is free of over-limit power protections for loads powered by the system) [0031-0032].

Regarding claim 9, Laflamme teaches wherein the system input system comprises an electronic control panel including a set of switches responsive to the user's tactile manipulation, and a set of air switches connected to air buttons (control panel 32 comprises of buttons which are a set of switches responsive to the user pressing the buttons in order to enter user input regarding the bathing unit system 10) [0029].

Regarding claim 10, Laflamme teaches further comprising: a housing for mounting the electronic controller, the plurality of switches (Fig. 2 shows the controller 30 to be a housing comprising the plurality of switches 52) [0038].
	However, Laflamme does not teach housing for mounting the plurality of high voltage connector sockets;
 the high-power connector sockets being positioned in the housing so that corresponding wiring connectors for the respective loads can be electrically connected to the high voltage connector sockets instead of to respective separate high voltage service connectors; and
 wherein the housing includes a removable or openable cover to enclose the corresponding wiring connectors in a closed position.

 the high-power connector sockets being positioned in the housing so that corresponding wiring connectors for the respective loads can be electrically connected to the high voltage connector sockets instead of to respective separate high voltage service connectors (Fig. 6-8 shows the AC outlets 235-237 ie. high power connector sockets being positioned in the casing 185 so that the wiring connectors for the loads like jets, and drainage pumps to be electrically connected to the AC outlets) [0037-0042]; and
 wherein the housing includes a removable or openable cover to enclose the corresponding wiring connectors in a closed position (casing 185 includes the wiring connectors inside of it) [0032-0035, 0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the housing comprise of the wiring connectors and the high power connector sockets mounted on the housing in order to protect all the electronic components from the water of the tub as well as environmental damages and thereby protect the user from being exposed to any electrical wiring thereby ensuring the safety of the user. 

Regarding claim 11, Laflamme teaches wherein the bath installation includes a tub, and the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, a blower for blowing air through the bath jets or another jet or jets or an air channel, and a micro-bubble pump for forcing water with entrained air through one or more jets (Fig. 2 shows bathing unit components 47 which are water pump 11 .


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0168902 (Laflamme) in view of US 2011/0004994 (Le) further in view of US 2004/0261167 (Panopoulos). 

Regarding claim 3, Laflamme teaches wherein the high voltage load devices include the whirlpool pump, the heater, the blower and the drain pump (Fig. 1-2 shows high voltage load devices include water pump 11 and 12, heating module 60, air blower 24 and drains 22) [0024-0026].
However, Laflamme and Le does not teach the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the drain pump is operating.
	However, Panopoulos teaches the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the drain pump is operating (Fig. 11 shows drain tub as the first action item wherein there is not indication of pump, blower/jet or heating component being turned on, later on when the user chooses the cleaning cycle to be hot or cold is when the heater/heating component and the pump gets turned on) [0084-0090].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the heater, pump and blower turned off when the drain .


Claim 6-7, 13-15, 17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0168902 (Laflamme) in view of US 2011/0004994 (Le) further in view of US 2008/0094235 (Brochu). 


Regarding claim 6, Laflamme teaches further comprising: 
a transformer for transforming high voltage AC input power to low voltage power (Fig. 2 shows power transformer 57 which steps down the high voltage AC input power to low voltage) [0113]; one or more low voltage outputs (power transformer 57 sending lower voltage power to the control unit 58) [0084]; and
 wherein said rules or algorithm permit said low voltage loads to be energized without regard to energization states of the high-voltage loads (power is being supplied to the bathing units 47 comprising the high voltage loads as well as the lower voltage power is being supplied to the control unit 58) [0082-0085].
	However, Laflamme does not teach an AC/DC transformer; and one or more low voltage outputs connected to low voltage DC power one or more low voltage outputs connected to low voltage DC power through one or more low voltage switches controlled by electric controller.
	However, Le teaches one or more low voltage outputs connected to low voltage DC power through one or more low voltage switches controlled by electric controller (power supply 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the one or more low voltage DC outputs powered through one or more low voltage switches as taught by Le to the control system as taught by Laflamme to ensure that the DC outputs are powering low voltage loads efficiently as they are being controlled by the switch as controlled by the user as per need thereby increasing the efficiency of power usage by the control system. 
However, Laflamme and Le does not teach an AC/DC transformer. 
	However, Brochu teaches AC/DC transformer [0069]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an AC/DC transformer as taught by Brochu to the control system as taught by Laflamme and Le in order to output DC voltage to efficiently supply DC power to the low voltage loads that are powered by DC power. 


Regarding claim 7, Laflamme teaches further comprising: 
a transformer for transforming high voltage AC input power to low voltage power (Fig. 2 shows power transformer 57 which steps down the high voltage AC input power to low voltage) [0113]; 
a housing for mounting the electronic controller, the transformer, the plurality of switches.
	However, Laflamme does not explicitly teach transformer for transforming AC input to DC power; and the plurality of high voltage connector sockets; the high voltage connector 
	However, Le teaches the plurality of high voltage connector sockets being positioned in the housing so that corresponding wiring connectors for the respective loads can be electrically connected to the high voltage connector sockets instead of to respective separate high voltage service connectors (Fig. 6-8 shows AC outlet sockets 235-237 being positioned in the housing 185 so that the corresponding wiring connectors for the high voltage loads such as jets, and drains can be electrically connected to the AC outlets 235-237) [0037-0038].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the high voltage connector sockets being positioned in the housing so that the corresponding wiring connectors for the respective loads can be electrically connected to the high voltage connector sockets to ensure that the high voltage loads can be plugged off and other high voltage loads can be plugged to the control system in order to add a variety of attributes to the whirlpool thereby increasing the functionality of the whirlpool system. 
	However, Laflamme and Le does not teach an AC/DC transformer. 
	However, US 2008/0094235 Brochu teaches AC/DC transformer [0069]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an AC/DC transformer as taught by Brochu to the control system as taught by Laflamme and Le in order to output DC voltage to efficiently supply DC power to the low voltage loads that are powered by DC power. 



a single input source wiring for connecting to an input source of high voltage AC electrical power having a predetermined nominal maximum current rating (Fig. 1-2 shows power source 29 which supply AC power to the bath system 10 having a predetermined nominal maximum current rating) [0031-0032];
 a plurality of high voltage output connector sockets electrically, connected to the input source wiring through a corresponding plurality of switches, whose cumulative nominal current draw ratings exceed said current rating of the input source (Fig. 2 shows bathing unit components 47 which are water pump 11 or 12, heating module 60, filter 26, air blower 26, ozonator which is not shown ie. plurality of high voltage load devices connected to the power source 29 ie. input source wiring through a plurality of switches 52 wherein the plurality of high voltage loads do not exceed the current rating of the power source 29 ie input source) [0031-0032, 0035-0036, 0044]; 
the high voltage load devices including a respective power cord and a power connector adapted to connect to the control system (Fig. 2 shows the high voltage load devices ie. BU component 47 which is connected with respective power cords adapted to connect to the processing module 40 comprising the control system) [0038-0041, 0044]; 
an electronic controller (Fig. 1-2 shows controller 30) configured to control states of the switches in response to user input commands received through a system input system, the electronic controller implementing an algorithm or a set of rules preventing a system utilization of the high voltage loads from exceeding a total current draw exceeding said nominal maximum current 
a transformer for converting the high voltage AC input power to low voltage power (Fig. 2 shows power transformer 57 which steps down the high voltage AC input power to low voltage) [0113]; 
one or more low voltage outputs (power transformer 57 sending lower voltage power to the control unit 58) [0084]; 
wherein said rules or algorithm permit said low voltage loads to be energized without regard to energization states of the high-voltage loads (power is being supplied to the bathing units 47 comprising the high voltage loads as well as the lower voltage power is being supplied to the control unit 58) [0082-0085]; and 
wherein the control system is free of over-limit power protections for loads powered by the system (control system 30 does not have any fuses or circuit breaker on the line voltage 31 from the power source 29 thereby ensuring that the control system is free of over-limit power protections for loads powered by the system) [0031-0032].
However, Laflamme does not explicitly teach a AC/DC transformer; a plurality of high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices; and one or more low voltage outputs connected to low voltage DC 
	However, Le teaches a plurality of high voltage output connector sockets (Fig. 6-8 plurality of high voltage output connectors 235, 236, 237) configured for power connections to a respective plurality of high voltage load devices (Fig. 6 shows AC power outlets 235, 236, 237 to be connected to jet pump and discharge ie. plurality of high voltage load devices) [0037-0038]; one or more low voltage outputs connected to low voltage DC power through one or more low voltage switches controlled by electric controller (power supply outlets 256 and 257 are DC power supply outlets which can be controlled by user by pressing a button on the display and control interface 68 to toggle the technician light 67 ON/OFF) [0040, 0046]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of high voltage loads to be connected to the control system as described by Laflamme through the plurality of high voltage output connector sockets as taught by Le to ensure that the high voltage loads can be plugged off and other high voltage loads can be plugged to the control system in order to add a variety of attributes to the whirlpool thereby increasing the functionality of the whirlpool system as well as to have the one or more low voltage DC outputs powered through one or more low voltage switches as taught by Le to the control system as taught by Laflamme to ensure that the DC outputs are powering low voltage loads efficiently as they are being controlled by the switch as controlled by the user as per need thereby increasing the efficiency of power usage by the control system. 
However, Laflamme and Le does not teach an AC/DC transformer. 
	However, Brochu teaches AC/DC transformer [0069]. 



Regarding claim 14, Laflamme teaches wherein the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, and a blower for blowing air through the bath jets or another jet or jets or an air channel, and a drain pump for draining water from the tub (Fig. 2 shows bathing unit components 47 which are water pump 11 or 12, heating module 60, filter 26, air blower 26, ozonator which is not shown ie. plurality of high voltage load devices) [0024-0025, 0035-0036].


Regarding claim 15, Laflamme teaches wherein the high voltage load devices include the blower (Fig. 1 shows air blower 24 as one of the high voltage load devices) [0024], and the set of switches includes a blower switch configured to modulate current flow to the blower to intermediate current flows between 0% and 100%, the input system includes a button assigned to a blower function, and the electronic controller is responsive to successive button actuations to scroll the current flow through successive current flow levels (switches for the user to control the jets 20 which are controlled by the air blower 24 configured to modulate the voltage and/or current to be supplied to the jets 20 ie. bathing unit component 47 as shown in Fig. 2 wherein the 

Regarding claim 17, Laflamme teaches wherein the high voltage load devices include the whirlpool pump and the heater (Fig. 1-2 shows the bathing unit 10 having multiple high voltage load devices include pump 11, 12 and heating module 60) [0024-0027], and the electronic controller is further configured to prevent the heater from being activated unless the whirlpool pump is also activated (water pumps 11 and 12 pumps the water in a normal operation and then the heating module 60 is activated to heat the water) [0003-0004, 0025-0026].

Regarding claim 19, Laflamme teaches further comprising: a housing for mounting the electronic controller, the plurality of switches (Fig. 2 shows the controller 30 to be a housing comprising the plurality of switches 52) [0038].
	However, Laflamme does not teach housing for mounting the plurality of high voltage connector sockets;
 the high-power connector sockets being positioned in the housing so that corresponding wiring connectors for the respective loads can be electrically connected to the high voltage connector sockets instead of to respective separate high voltage service connectors; and
 wherein the housing includes a removable or openable cover to enclose the corresponding wiring connectors in a closed position.
	However, Le teaches housing for mounting the plurality of high voltage connector sockets (Fig. 6-8 shows casing 185 for mounting the AC outlets 235-237);

 wherein the housing includes a removable or openable cover to enclose the corresponding wiring connectors in a closed position (casing 185 includes the wiring connectors inside of it) [0032-0035, 0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the housing comprise of the wiring connectors and the high power connector sockets mounted on the housing in order to protect all the electronic components from the water of the tub as well as environmental damages and thereby protect the user from being exposed to any electrical wiring thereby ensuring the safety of the user. 


Regarding claim 20, Laflamme, Le and Brochu teaches control system of Claim 19. 
However, Laflamme does not teach further including a panel mounted in the housing and including a protruding boss structure, the high voltage connector sockets mounted in the boss structure transverse to the panel.
	However, Le teaches including a panel mounted in the housing and including a protruding boss structure, the high voltage connector sockets mounted in the boss structure transverse to the panel (Fig. 6-8 shows a panel mounted on the housing 185 which is protruding 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the panel mounted in the housing and including a protruding boss structure and the high voltage connector sockets mounted in the boss structure transverse to the panel as a matter of design choice since the applicant has not disclosed that such structure solves any stated problem or is for any particular purpose. 
 

Regarding claim 21, Laflamme teaches wherein the system input system comprises one or more of an electronic control panel including a set of switches responsive to the user's tactile manipulation, a set of air switches connected to air buttons, a wireless module responsive to wireless commands received from a wireless remote control device, and a WiFi module responsive to commands received wirelessly (control panel 32 comprises of buttons which are a set of switches responsive to the user pressing the buttons in order to enter user input regarding the bathing unit system 10, furthermore the user can enter instructions wirelessly through the auxiliary I/O device 51) [0029, 0039].


Regarding claim 22, Laflamme teaches wherein: the high voltage load devices including a respective power cord and a power connector adapted to connect to the control system (Fig. 2 shows the high voltage load devices ie. BU component 47 which is connected with respective 
  	However, Laflamme does not explicitly teach a plurality of high voltage output connector sockets configured for power connections to a respective plurality of high voltage load devices.
	However, Le teaches a plurality of high voltage output connector sockets (Fig. 6-8 plurality of high voltage output connectors 235, 236, 237) configured for power connections to a respective plurality of high voltage load devices (Fig. 6 shows AC power outlets 235, 236, 237 to be connected to jet pump and discharge ie. plurality of high voltage load devices) [0037-0038].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of high voltage loads to be connected to the control system as described by Laflamme through the plurality of high voltage output connector sockets as taught by Le to ensure that the high voltage loads can be plugged off and other high voltage loads can be plugged to the control system in order to add a variety of attributes to the whirlpool thereby increasing the functionality of the whirlpool system. 

Regarding claim 23, Laflamme teaches wherein the bath installation includes a tub, and the high voltage load devices include at least one of a whirlpool pump for pumping water through one or more bath jets, a heater for heating the water, a blower for blowing air through the bath jets or another jet or jets or an air channel, and a micro-bubble pump for forcing water with entrained air through one or more jets (Fig. 2 shows bathing unit components 47 which are water pump 11 or 12, heating module 60, filter 26, air blower 26, ozonator which is not shown ie. plurality of high voltage load devices) [0024-0025, 0035-0036].


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0168902 (Laflamme) in view of US 2011/0004994 (Le) further in view of US 2008/0094235 (Brochu) and US 2004/0261167 (Panopoulos). 

Regarding claim 16, Laflamme teach wherein the high voltage load devices include the blower (Fig. 1 shows air blower 24 being one of the high voltage load devices) [0024] and the electronic controller configured to initiate a purge cycle (controller 30 controls the actuators to control the high voltage load devices ie. bathing unit components 47 comprising water pump and air blower as shown in Fig. 1-4 wherein a purge cycle ie. cleaning cycle is initiated) [00264-0027].
However, Laflamme does not teach the purge cycle to actuate the blower a predetermined time interval after receipt of a last user command.
However, Panopoulos teaches the purge cycle to actuate the blower a predetermined time interval after receipt of a last user command (Fig. 11 shows the cleaning cycle starts after the confirming if the tub is empty thereby indicating a predetermined time interval after indicating last usage and then activating the jets ie. blower for cleansing cycle) [0035, 0084-0090].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electric controller to initiate a purge cycle to actuate the jet blower a predetermined time interval after the receipt of last usage which is indicated by the last user command in order to ensure that the user is not in the tub during the cleansing purge cycle in order to regard for the safety of the user. 



However, Laflamme does not teach the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the drain pump is operating.
	However, Panopoulos teaches the electronic controller is configured to prevent the whirlpool pump, the heater and the blower from operating while the drain pump is operating (Fig. 11 shows drain tub as the first action item wherein there is not indication of pump, blower/jet or heating component being turned on, later on when the user chooses the cleaning cycle to be hot or cold is when the heater/heating component and the pump gets turned on) [0084-0090].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the heater, pump and blower turned off when the drain pump is turned on to ensure that the water is being drained out of the bath completely during a purge or a cleanse cycle in order to clean the bath effectively.


Allowable Subject Matter
Claims 12, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836